                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

ANDRE KIMBROUGH,                                 )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )        NO. 1:19-cv-00048
                                                 )
CORE CIVIC, et al.,                              )        JUDGE CAMPBELL
                                                 )        MAGISTRATE JUDGE NEWBERN
     Defendants.                                 )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

7), which was filed on October 15, 2019. Through the Report and Recommendation, the Magistrate

Judge recommends that this action be dismissed without prejudice under Federal Rule of Civil

Procedure 41(b) for failure to prosecute. Although the Report and Recommendation advised the

parties that any objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, this action is DISMISSED without prejudice for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         It is so ORDERED.

                                                         ________________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE
